NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10367

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00001-2

 v.

LIANG LI,                                       MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                  Ramona V. Manglona, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Liang Li appeals from the district court’s judgment and challenges the

sentence of two years’ probation and a fine of $4,000 imposed following his

guilty-plea conviction for making a false statement in a passport application, in

violation of 18 U.S.C. §§ 2 and 1542. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Li contends that, when calculating his Guideline range, the district court

improperly denied him a two-level reduction for acceptance of responsibility under

U.S.S.G. § 3E1.1(a). The district court did not clearly err in finding that Li did not

accept responsibility for his offense. See United States v. Rodriguez, 851 F.3d 931,

949 (9th Cir. 2017). The record reflects that Li consistently failed to demonstrate

contrition and sought to minimize his conduct, which is inconsistent with accepting

responsibility. See id.; United States v. Scrivener, 189 F.3d 944, 948 (9th Cir.

1999).

      AFFIRMED.




                                          2                                    18-10367